Citation Nr: 1439948	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-09 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, including as due to service-connected traumatic arthritis of the right knee.

2.  Entitlement to an increased rating for traumatic arthritis of the right knee, with limitation of extension, in excess of 20 percent, from May 1, 2009.

2.  Entitlement to an increased rating for traumatic arthritis of the right knee, with limitation of flexion, in excess of 10 percent, from May 1, 2009.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to November 1993.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that, in pertinent part, granted a separate 10 percent rating for traumatic arthritis of the right knee, with limitation of flexion, effective from April 21, 2005; and continued a 10 percent rating for traumatic arthritis of the right knee with limitation of extension.  The rating decision also denied service connection for a right leg and ankle condition, including as due to the Veteran's service-connected right knee disability.

In a January 2008 rating decision, the RO granted a 20 percent rating for right knee limitation of extension, effective September 17, 2007.

In a May 2010 decision, the Board granted a 30 percent rating for right knee limitation of flexion, effective from April 21, 2005 through September 16, 2007, and assigned a 10 percent evaluation from September 17, 2007 to April 31, 2009 (except for periods of when a 100 percent rating was in effect for convalescence).

In the May 2010 decision, the Board also denied a rating in excess of 10 percent for right knee limitation of extension from April 21, 2005 through September 16, 2007 and a rating in excess of 20 percent from September 17, 2007 through April 30, 2009 (except for periods of when a 100 percent rating was in effect for convalescence).

In May 2010, the Board remanded the matters of entitlement to service connection for a right ankle and leg disability, and ratings in excess of 20 percent for right knee limitation of extension and in excess of 10 percent for right knee limitation of flexion, effective May 1, 2009, to the Agency of Original Jurisdiction (AOJ) for further development.

In a September 2011 decision, the Board denied service connection for a right leg disability and remanded the matters of entitlement to service connection for a right ankle disability and ratings in excess of 20 percent for right knee limitation of extension and 10 percent for right knee limitation of flexion, effective May 1, 2009, to the AOJ for further development.  

A June 2007 rating decision denied service connection for aseptic necrosis of the right hip, status post right total hip replacement.  The Veteran submitted a timely notice of disagreement with this determination.  In September 2011, the Board also remanded this matter to the AOJ for issuance of a statement of the case (SOC).  A SOC was issued in January 2012 but the Veteran did not perfect an appeal and the matter was closed without certification to the Board.

In August 2013, the Board requested a medical opinion through the director of the Veterans Health Administration (VHA). 38 C.F.R. § 20.901 (2013).  A VHA medical opinion was rendered in November 2013 and a clarifying statement was received in April 2014.  His representative presented further written argument in December 2013.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has a right ankle disability that had its clinical onset in or is otherwise related to his active service, and it is not proximately due to service-connected right knee disability.

2.  From May 1, 2009 to August 3, 2010, right knee extension has been limited by 20 degrees with pain; since August 4, 2010, right knee extension has been limited to at most 15 degrees with pain.

3.  Since May 1, 2009, right knee flexion has been limited to at most 45 degrees with pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disorder, including as due to service-connected traumatic arthritis of the right knee, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2013).

2.  From May 1, 2009 to August 3, 2010, the criteria for a 30 percent rating, but no higher, for traumatic arthritis of the right knee, with limitation of extension, were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

3.  Since August 4, 2010, the criteria for a rating in excess of 20 percent for traumatic arthritis of the right knee, with limitation of extension, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5261.

4.  The criteria for a rating in excess of 10 percent for traumatic arthritis of the right knee, with limitation of flexion from May 1, 2009, are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In June 2005, June and December 2008, and May and July 2010 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a December 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of his Virtual VA electronic file reveals VA treatment records, dated to April 2012, considered by the AOJ in the increased rating and service connection claims on appeal.  The electronic file also contains a June 2014 VA examination report not reviewed by the AOJ that does not contain evidence pertinent to the right knee and ankle claims on appeal.  

In September 2007, August 2009, and August 2010, the Veteran underwent VA examinations and the examination reports are of record.

In September 2011, the Board remanded the Veteran's case to AOJ to provide him with a supplemental statement of the case (SSOC) regarding his increased rating claims and schedule him for a VA examination.  There was substantial compliance with the Board's remand as a VA examination was performed in February 2012 and, in April 2012, the examiner provided an addendum opinion as to the right ankle disability.  Another VA examination regarding the Veteran's knees was performed in December 2012.  A SSOC was issued in February 2013.

The November 2013 VHA report, with the April 2014 clarification, is adequate for rating purposes because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale as to the claim for a right ankle disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The records satisfy 38 C.F.R. § 3.326 (2013).  The VHA opinion cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.  The November 2013 opinion with the April 2014 clarifications makes up for any deficiencies in the September 2007, August 2010, and February 2012 VA examination reports.

The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

A. Service Connection

Contentions

The Veteran contends that he has a right ankle disability due to his service-connected right knee disabilities, including traumatic arthritis.  

Legal Criteria

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  This is also a direct service connection theory of entitlement.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury; or for the degree of aggravation of a non-service connected disability, by a service connected disability.  38 C.F.R. § 3.310(a), (b).

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of orthopedic pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

Service treatment records do not discuss problems with the Veteran's right ankle, but do report cramps in August 1993.  The records indicate that he injured his right knee in 1992.  (He told a September 1998 VA examiner that he injured his knee on a parachute jump.)

The post service medical evidence describes the Veteran's treatment for a torn right ACL, including reconstructive surgery in January 1997 performed by VA.  He continued to experience knee pain and buckling and underwent repeated arthroscopic surgeries in October 1998 and June 2006, performed by private and VA physicians, respectively.  The total knee replacement was performed by VA in March 2008.

A September 2007 VA examination report includes the Veteran's complaints of right ankle pain that started in approximately 2002 or 2003, with popping, pinching, giving way, stiffness, decreased speed of joint motion, and swelling.  Clinical evaluation of his right ankle revealed mild crepitus on movement, tenderness to palpation, and moderate guarding of movement.  Range of motion of the right ankle was normal but there was objective evidence of pain.  The diagnosis was right ankle strain with normal x-rays.  

In the examiner's opinion, the Veteran's right ankle strain was not caused by or a result of a right knee condition.  The examiner explained that there was no biomechanical alteration from the Veteran's right knee that would cause the right ankle to turn.  The examiner did not address the issue of aggravation or direction service, nor did the examiner review the Veteran's service treatment records.

An August 2010 VA examination report shows that the examiner reviewed the Veteran's medical records.  The Veteran said that his right ankle disability began in 2005.  Upon evaluation, the examiner opined that there was no clinical evidence of a right ankle disability.  The VA examiner opined that there was no objective abnormality to the Veteran's right ankle that was secondary to his right knee or injury in service.  The examiner did not address the diagnosis of right ankle strain or findings reported by the September 2007 VA examiner.
 
In February 2012, a VA examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The Veteran stated that he developed right ankle pain sometime between 2000 and 2005, that he attributed to limping from knee pain and his occupation working in a factory that required prolonged periods of standing.  The examiner opined that the Veteran's claimed condition was less likely as not incurred in or caused by an injury in service.  The examiner explained that there was no medical literature to support right ankle pain secondary to right knee pain.

In an April 2012 addendum, the recent VA examiner noted that a right ankle radiograph was unremarkable, right ankle examination was unremarkable, and there was no right ankle abnormal movement.  The examiner found no supporting evidence of an ankle strain and noted that the Veteran denied a history of ankle strain.  However, the examiner did not discuss the documented diagnosis of right ankle strain and/or objective findings of crepitus on movement, tenderness to palpation, moderate guarding of movement, and pain (noted by the September 2007 VA examiner).

In August 2013, the Board sought an opinion as to whether the Veteran had ankle disability at any time since 2005.  If so, the Board asked if there was a 50 percent probability or greater that a right ankle disability had its clinical onset in service or was otherwise (in whole or part) related to the Veteran's active duty (including reported parachute jumps or leg cramps).  If not, the Board asked if there as a 50 percent probability or greater that a right ankle disability was proximately due to or the result of service connected right knee disabilities, including traumatic arthritis.  If not, the Board asked if a right ankle disability was as likely as not aggravated by service-connected right knee disabilities, including traumatic arthritis.  If so, the Board asked what permanent, measurable increase in current right ankle pathology was attributable to the service connected right knee disabilities, including traumatic arthritis?

In the November 2013 opinion, a VHA orthopedic surgeon stated that, since 2005, records showed only a "brief interval of suspected transient synovitis/tendonitis" reported in 2007.  No other ankle disabilities were demonstrated.  In the examiner's opinion, the reported ankle strain of September 2007 "had no relationship" to the Veteran's active service, and was "not connected to [his] right knee impairment."  The examiner found "no relationship between the transient right knee ankle strain and the service-connected right knee condition."  

According to the examiner, the findings described in September 2007, involving the Veteran's right ankle, were "most consistent with a transient synovitis/tendonitis creating popping, pinching, giving way, stiffness, reduced range of motion, and swelling."  It was noted that subsequent follow up exams "revealed no abnormal clinical findings of the right ankle and included negative x-rays."  The examiner stated that the multiple joint involvements found throughout the medical record were most consistent with osteoarthritis polyarticular and were not considered service-connected.

In his April 2014 clarification, the VA examiner explained that the Veteran's right ankle strain of September 2007 was not related to active service or service-connected right knee disability because an "ankle strain is considered a random event" that can affect any person at any time.  Typical causes included acceleration (i.e., a sprinter pushing off the starting block), traumatic (i.e., collision with a sporting opponent) environmental (i.e., stepping on a rock or an uneven surface), repetitive (i.e., multiple mild stresses), or excessive load (i.e., carrying extreme weight).  The examiner commented that "[i]f this Veteran's right ankle condition was related to his permanent right knee condition, his ankle [disability] would be recurrent or persistent, which it is not."

Analysis

Since the VHA physician's opinion was based on an accurate history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VHA physician provided a definitive opinion supported by a rationale based on the record and medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.

There is no medical opinion of record to refute the November 2013 VHA examiner's opinion.  The Veteran has a contrary opinion, but his opinion is of little probative value, because he lacks the medical expertise needed to attribute his ankle disability to the right knee disability as opposed to the other possible causes.  The VHA orthopedic surgeon was well qualified to assess the causes of the orthopedic disability in the Veteran's right ankle and provided extensive reasons for his opinion.  The VHA examiner explained the varied causes of ankle strain and that, if the right ankle disorder was related to service-connected right knee disabilities, it would be recurrent or persistent, which it was not.  As such, the VHA opinion is of far greater probative value than that of the Veteran.

The Veteran has not specifically reported that right ankle problems had persisted since service, and the record otherwise reflects that ankle symptomatology surfaced after service, the Veteran's own reports of symptoms dating from approximately 2000, and the service separation examination and history showing no ankle disability.  Given his statements and the medical record any reports of a continuity of symptomatology would not be credible.  

In sum, the most probative evidence is against a link between the current disability and service.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


B. Increased Ratings

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 1994). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49.

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

The Veteran's statements describing the symptoms of his service-connected right knee disabilities are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria in order to assess their credibility. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is treated actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service-connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43.

The Veteran is service connected for residuals of a total right knee replacement.  He has been provided separate ratings for limitation of extension, limitation of flexion, and for instability or subluxation.

Limitation of extension has been rated as 20 percent disabling since May 1, 2009 under Diagnostic Code 5261; and the right knee disability, with limitation of flexion, is currently assigned a 10 percent rating since May 1, 2009 under Diagnostic Code 5260.  (A separate 30 percent rating is in effect under 38 C.F.R. § 4.73a, Diagnostic Code 5257 (2013), and not the subject of the current appeal.)

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order, and a 30 percent rating is warranted for limitation to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  Id.  A 30 percent rating is warranted for limitation to 20 degrees, a 40 percent rating warranted for limitation to 30 degrees, and a 50 percent rating warranted for limitation to 45 degrees.  Id.

In a precedent opinion the VA General Counsel held that separate ratings may be assigned for compensable limitation of flexion under Diagnostic Code 5260 and compensable limitation of extension under Diagnostic Code 5261.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Diagnostic Code 5055 provides criteria for rating residuals of knee replacement.  A 100 percent rating is provided for the year following implantation of the prosthesis.  A 60 percent rating is provided thereafter, if there is severe painful motion or weakness.  Intermediate degrees of disability are rated on the basis of limitation of motion or ankylosis under Diagnostic Codes 5256, 5260 and 5261.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).

Facts and Analysis

The Veteran's right knee replacement took place in March 2008 and he was granted a 100 percent rating from March 17, 2008 to April 30, 2009.  A 30 percent rating was granted under Diagnostic Code 5257, effective May 1, 2009.

The Veteran was also granted separate ratings for limitation of extension and flexion for the periods when the 100 percent rating was not in effect.

A June 2009 VA outpatient record includes the Veteran's complaints of knee pain and extremity paresthesias slightly worsened by prolonged standing.  Discomfort was noted with range of motion, but specific ranges and neurological findings were not reported.

When examined by VA in August 2009, the Veteran did not complain of leg paresthesias.  His right knee extension was limited by 20 degrees with objective evidence of pain but with no additional limitation following repetitive motion.  Flexion was to 90 degrees with painful motion.  He ambulated with a cane.  

The August 4, 2010 VA examiner reported that the Veteran's right knee extension was normal and flexion was to 120 degrees, with objective evidence of pain but no additional limitations after repetitive range of motion.  He used a cane to ambulate.  

The December 2012 VA examiner reported that the Veteran's right knee extension was to 0 degrees and flexion was to 125 degrees, with no objective evidence of painful motion.  He did not use an assistive device to ambulate.

Limitation of Extension

The August 2009, August 2010, and December 2012, VA examiners reported that there was pain, but only after motion.

The August 2009 VA examiner reported that right knee extension was limited by 20 degrees.  Under Diagnostic Code 5261, a 30 percent rating is warranted for limitation of extension limited by 20 degrees.  The August 4, 2010 and December 2012 VA examiners reported normal right knee extension.  

Giving the Veteran the benefit of the doubt, such findings meet the criteria for a 30 percent rating under Diagnostic Code 5261 from May 1 2009 to August 3, 2010.  38 C.F.R. § 4.73a, Diagnostic Code 5261.  However, since August 4, 2010, there have been no objective findings of right knee limited extension such as to warrant a rating in excess of 20 percent under Diagnostic Code 5261.  Id.

Limitation of Flexion

At no time during the appeal period has limitation of the Veteran's right knee approximated 30 degrees such as to warrant a 20 percent rating.  Notably, in August 2009, flexion of his right knee was to 90 degrees with painful motion, in August 2010, right knee flexion was to 120 degrees with objective evidence of pain and, in December 2012, right knee flexion was to 125 degrees, with painful motion at 20 degrees.

Here, too, the 2009, 2010, and 2012 VA examiners reported pain, but only after motion.

Since May 1, 2009, there have been no findings of limited right knee flexion such as to warrant a rating in excess of 10 percent under Diagnostic Code 5260.  38 C.F.R. § 4.73a, Diagnostic Code 5260.

Functional Limitations

Again, the Veteran is competent to report greater limitations of right knee flexion and extension but, as discussed above, his reports do not outweigh the objective findings.

The August 2009 and August 2010 VA examiners noted the Veteran's report of flare-ups although he denied having flare-ups during the 2012 VA examination.  The VA examiners also noted the Veteran's report of constant right knee pain but examination reports and treatment records show that he was never found to have additional limitation of function productive of additional limitation of motion due to the factors enumerated in 38 C.F.R. §§ 4.40, 4.45. 38 C.F.R. §§ 4.40, 4.45, DeLuca, beyond that assigned herein.  A higher rating is therefore, not warranted on the basis of functional impairment.  Mitchell.

The Board has also considered whether the Veteran could be assigned a separate evaluation based on the scars on his right knee.  However, the medical evidence shows that such scars are not painful or tender to touch and are not adherent; they were repeatedly described as well-healed.  As such, the Board finds that a separate compensable evaluation for scars on the right knee is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (2005).

Rating on the Basis of Diagnostic Code 5055

The Veteran could potentially receive a single 60 percent rating under this diagnostic code.  Examinations have not shown severe weakness or painful limitation of motion.  Examinations have shown 5/5 strength in flexion and extension and motion has not been painful except at the endpoints of motion.  As described above, ranges of motion have not been severely limited.  The evidence is thus against a combined 60 percent rating under Diagnostic Code 5055.

Other Diagnostic Codes

Diagnostic Codes 5258 and 5259 provide a 20 percent rating for dislocated semilunar cartilage with frequent periods of locking, pain, and effusion into the joint; or a 10 percent rating for symptomatic removal of the semilunar cartilage; respectively.  The knee surgery entailed removal of the semilunar cartilage, but the Veteran is receiving compensation for his symptoms in the form of compensation for limitation of motion as well as subluxation or instability under Diagnostic Code 5257.  A separate rating under Diagnostic Code 5259 would therefore constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 (2013); see also Esteban v. Brown, 6 Vet App 259 (1994) (pyramiding does not occur if none of the symptoms used for separate ratings overlap).

The Veteran does not have dislocation of the semilunar cartilage, inasmuch as the cartilage was removed; but more importantly, the ratings for limitation of motion contemplate pain and swelling or effusion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  A separate rating under Diagnostic Code 5258 would therefore constitute pyramiding.

A higher rating is not available under Diagnostic Code 5257, because the Veteran is in receipt of the highest rating under that code.

Extraschedular Rating

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  38 C.F.R. § 3.321; see Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected prostate cancer disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee residuals with the established criteria found in the rating schedule for knee disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. 

The residuals of the right knee consist of knee pain with limited extension and flexion.  The December 2012 VA examiner noted that the Veteran's right knee caused functional loss due to interference with sitting, standing, and weight bearing, but reported that the Veteran was employed full time in an occupation that required standing, crawling, lifting, overhead work, sitting, and driving, that he "successfully completed as assigned regardless of his stated constant right knee pain."  The record does not show and the Veteran has not asserted or submitted documentation to support any interference with employment due to the right knee disabilities, e.g., sick leave reports, wage statements.

Hence the rating schedule contemplates the disabilities.  Accordingly, further consideration of an extraschedular rating is not warranted

Except as to the benefits granted in this decision, the Board has found that the evidence is not so evenly balanced as to give rise to reasonable doubt or that the disability has more closely approximated the criteria for a higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21.


ORDER

Service connection for a right ankle disorder, including as due to service-connected right knee disabilities, is denied.

A 30 percent rating, but not higher, for traumatic arthritis of the right knee, with limitation of extension, is granted, from May 1, 2009 to August 3, 2010.

A rating for traumatic arthritis of the right knee, with limitation of extension, in excess of 20 percent, from August 4, 2010, is denied.

A rating for traumatic arthritis of the right knee, with limitation of flexion, in excess of 10 percent, from May 1, 2009, is denied.


REMAND

A TDIU is an element of all increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A June 2014 VA mental disorders examination report indicates the Veteran was unemployed potentially due to the effects of his service connected psychiatric disability.

VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b) (2013).  Further development is required to determine the Veteran's entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete an application for TDIU.

2. Afford the Veteran an examination or evaluation to obtain an opinion as to whether the service connected disabilities would prevent him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.  

The opinion provider should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case as to the TDIU issue.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


